Order entered September 18, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-18-00804-CV

                     IN RE F.A. BROWN’S CONSTRUCTION, LLC,
                           D/B/A BROWN CONSTRUCTION
                  AND BROWN’S CONCRETE CONSTRUCTION, Relator

                  Original Proceeding from the 134th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-13-09249

                                             ORDER
                        Before Justices Lang-Miers, Fillmore, and Stoddart

       In accordance with the Court’s opinion of this date, we CONDITIONALLY GRANT

relator’s petition for writ of mandamus. We ORDER the trial court to issue a written order

vacating its order of April 3, 2018, within fifteen (15) days of the date of this order. We further

ORDER the trial court to file with this Court, within thirty (30) days of the date of this order,

a certified copy of its order issued in compliance with this order. We further ORDER the trial

court to conduct further proceedings on the issue of venue in accordance with this Court’s mandate

of April 2, 2018. Should the trial court fail to comply with this order, the writ will issue.


                                                        /s/    ELIZABETH LANG-MIERS
                                                               JUSTICE